Citation Nr: 1723677	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-06 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1962 to April 1965 and from July 1965 to October 1968.  He received the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2010, the Veteran presented testimony during a videoconference hearing before the Undersigned.  A copy of the hearing transcript is of record.  

In May 2011 and November 2014, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development and due process considerations.  Following the issuance of a supplemental statement of the case in February 2015, the claim was returned to the Board.  

In May 2011 and November 2014, the Board also referred back claims of entitlement to service connection for residuals of a stroke and a cervical spine disorder.  However, the RO/AMC did not develop or adjudicate either claim.  As such, in June 2016, the Board again remanded the Veteran's claim of entitlement to service connection for a left shoulder disorder so that these claims could be properly adjudicated in the first instance prior to readjudication of his claim for a left shoulder disorder, and for additional development.  As will be discussed below, the RO again failed to develop or adjudicate these claims.  Nonetheless, a supplemental statement of the case was issued in February 2017.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

As discussed earlier, the Board remanded this case in May 2011and November 2014 for a very specific and detailed VA examination, to include a new medical opinion as to the Veteran's claim for service connection of a left shoulder disorder.  In June 2016, the Veteran's claim was remanded for an addendum medical opinion.  In each instance, the RO/AMC was directed to adjudicate the referred claims for service connection of a cervical spine disorder and residuals of a stroke, so that the Veteran's claim for service connection of a left shoulder disorder could also be considered on a secondary basis.  However, the RO/AMC has repeatedly failed to develop and adjudicate these claims.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  Therefore, the Board finds that a decision on the issue of entitlement to service connection for a left shoulder disorder must be deferred to allow the RO the opportunity to adjudicate these claims.

In addition, in the November 2014 remand, the Board found that the Veteran's June 2011 and July 2012 VA examinations were inadequate and asked for new a VA examination and medical opinion, in order to address the deficiencies in the prior examination reports and contemporaneous medical opinions.  In the June 2016 remand, the Board found that the opinion rendered as part of the December 2014 VA examination was inadequate.  In January 2017, a new VA medical opinion was obtained as to the Veteran's claim.  However, the Board finds the VA medical opinion to be inadequate, as the Veteran's claims for service connection of a cervical spine disorder and residuals of a stroke were not adjudicated prior to obtaining the requested VA examination and medical opinion.  Moreover, the Board observes that several specific questions in the June 2016 remand were not addressed.  As such, the Veteran's claim must be remanded again for additional development.

The Board points out that the November 2014 and June 2016 remands directed the VA examiner to address whether the Veteran's left shoulder disorder was caused or aggravated by the Veteran's service-connected partial left foot drop disorder (rated as paralysis of the sciatic nerve) and/or a cervical spine disorder.  According to the December 2014 VA examination report, the Veteran has been diagnosed with acromioclavicular joint arthritis and a rotator cuff tear.  The December 2014 VA examiner found that these disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The December 2014 VA examiner noted that the Veteran denied a specific shoulder injury and that examination of the Veteran showed rotator cuff pathology and a neurological deficit of the ulnar nerve with clawing, but without involvement of the shoulder nerve roots, and found that the Veteran's left shoulder disorder is thus less likely caused by service and more likely due to aging and/or an event after service.  

The January 2017 VA examiner addressed whether the Veteran's left shoulder disorder was due to his service-connected partial left foot drop (rated as paralysis of the sciatic nerve).  The January 2017 VA examiner found that the Veteran's service-connected partial left foot drop did not cause the Veteran's left shoulder disorder.  The January 2017 VA examiner also stated that the Veteran's left shoulder disorder was not causally related to the Veteran's cervical spine disorder because there was no evidence of a neck injury in service.  However, the January 2017 VA examiner did not address whether the Veteran's left shoulder disorder was aggravated by his service-connected partial left foot drop.  

Additionally, the January 2017 VA examiner found that the Veteran's left shoulder, left hand, and left leg have different causes "for pathologies[,] some of which are interconnected on a 'medical basis' and not on an injury basis while in service." However, the January 2017 VA examiner failed to provide a rationale for this opinion.  In this regard, the Board points out that the VA examiner's failure to explain how the Veteran's left leg and left shoulder can have interconnected pathologies, but are not causally or etiologically related, renders the opinion useless.  To this point, the Board acknowledges that the VA examiner found that the left leg and left shoulder disorders are not related to a specific injury, but points out that the disorders do not need to share a common injury to be related.  As such, additional clarification is required.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter pertaining to these claims for service connection and allow for a reasonable period to respond.  The RO/AMC should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claims for service connection for residuals of a stroke and a cervical spine disorder. 

2.  After completing all indicated development, the RO must adjudicate the intertwined claims for claims for service connection for residuals of a stroke and a cervical spine disorder in light of all the evidence of record.   

3.  Following adjudication of the claims for service connection of residuals of a stroke and a cervical spine disorder, a VA orthopedic and/or neurological opinion should be obtained.  The VA examiner is requested to review all pertinent records associated with the claims file.

The examiner should provide an opinion as to:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that any current left shoulder disorder has been aggravated (permanently worsened beyond normal progression) by service-connect partial left foot drop disability, which is rated as paralysis of the sciatic nerve, and/or a cervical spine disorder (if service connection is granted for a cervical spine disorder)

If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of the left shoulder disorder is attributable to service-connected disabilities.

b. If aggravation is not shown, the VA examiner is requested to provide a rationale for the opinion that the Veteran's left shoulder, left hand, and left leg have different "pathologies[,] some of which are interconnected on a 'medical basis' and not on an injury basis while in service."  The VA examiner must explain how the Veteran's left leg and left shoulder have interconnected pathologies, but are not causally or etiologically related.  The Board points out that the disorders do not need to share a common injury to be related.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

A complete rationale must accompany each opinion provided.  

2.  After completing any additional notification or development deemed necessary, the Veteran's claim for service connection of a left shoulder disorder should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






